Citation Nr: 1625787	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and personality disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Board denied service connection for a psychiatric disability, to include PTSD, in an October 1998 decision.  The Veteran was notified of that decision and of her appeal rights.  She did not appeal the decision. 

2.  Evidence associated with the claims file since the October 1998 Board denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The October 1998 Board decision that denied service connection for a psychiatric disability, to include PTSD, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103 (2015).

2.  The evidence received since the October 1998 Board decision is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2015); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

When determining whether a claim should be reopened, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  The new evidence need not be probative of all the elements required to award the claim, but need only tend to prove an element that was a specified basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the October 1998 Board decision, there was evidence of a current diagnosis of PTSD.  However, there was no credible evidence to corroborate the claimed stressors or evidence that the claimed inservice stressors actually occurred, and the claim lacked evidence to relate current PTSD to the claimed inservice stressors.  At the November 2015 Board hearing, the Veteran testified that a VA psychiatrist confirmed that the stressors alleged are adequate to support PTSD and the alleged stressors are consistent with the places and circumstances of service.  Her testimony that a VA physician had told her that her current psychiatric disorder of PTSD, is a result of service is presumed credible for purposes of determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran also submitted statements from her sisters regarding a change during service and an incident where she came home from service crying.  That evidence tends to corroborate her claimed inservice incident and is presumed credible for the purpose of determining whether it is material.

As the November 2015 testimony and lay statements relate to unestablished facts necessary to substantiate the claim, that evidence raises a reasonable possibility of substantiating the claim.  Therefore, the evidence is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disability is reopened.  To that extent only, the claim is granted.


REMAND

At the November 2015 Board hearing, the Veteran reported visiting a psychiatrist every two to three months and a psychologist weekly or bi-weekly.  The most recent treatment records are VA outpatient treatment records dated June 2014.  A remand is required to obtain outstanding treatment records.  

Additionally, while the Veteran has been treated and diagnosed with a psychiatric disability, to include PTSD, MDD, and a personality disorder, related to the claimed in-service sexual assault trauma, the Veteran has yet to undergo a psychiatric examination by a VA psychiatrist or psychologist.  In light of the Veteran's complaints of an inservice sexual assault and her mental health treatment records containing diagnoses of a psychiatric disability since service, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any health care providers who have provided treatment for any psychiatric disability.  After obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the record.  A specific request should be made for VA treatment records from the W.G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina, dated since June 2014.  If any identified records are not obtainable or do not, the Veteran and representative should be notified and the record clearly documented.  Document the attempts that made to locate any records, If any records aren't obtained, notify that Veteran and provide her the opportunity to submit the records.  

2.  Ask the Veteran to submit any evidence that may independently corroborate the claimed inservice stressor.  Evidence from sources other than her service records may corroborate her account.  Examples of that evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in those sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

3.  Then, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to address the nature and etiology of any current psychiatric disorder.  The examiner must review the claims file and should not that review in the report.  For each diagnosed psychiatric disability, to include the PTSD and major depressive disorder already diagnosed, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service to include the claimed history of military sexual trauma.  If the examiner finds that the Veteran had an inservice stressor, the examiner should identify the evidence that corroborates that stressor.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service medical and personnel records, any post-service diagnoses, lay statements, and testimony of the Veteran.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


